                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                      8:19MJ444
                       Plaintiff,                     19MJ5266

        vs.

PENNY J. GILLIS
                                                                 Magistrate Judge Bazis
                       Defendant.


                                        RULE 5 ORDER

        A Criminal Complaint and Warrant having been filed in the Eastern District of Kentucky,
charging the above-named defendant with 18 U.S.C. § 3 and the defendant having been
arrested in the District of Nebraska, proceedings to commit defendant to another district were
held in accordance with Fed.R.Cr.P. Rule 5. The defendant had an initial appearance here in
accordance with Fed.R.Cr.P.5 and was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that she was the person named in the
        aforementioned charging document.

 ☒      The government did move for detention.

 ☒      Knowingly and voluntarily waived a preliminary hearing in this district and reserved her
        right to a preliminary hearing in the charging district.

 ☒      Was given a detention hearing in this district.

       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

 ☒       Defendant has been released in accordance with the provisions of the Bail Reform
         Act of 1984, 18 U.S.C. § 3141 et.seq. The defendant is to appear before the U.S.
         District Court, 101 Barr Street, Lexington, Kentucky, before Matthew A. Stinnett, U.S.
         Magistrate Judge, Courtroom C, at 2:00 p.m. on October 2, 2019. All funds, if any,
         deposited on behalf of this defendant with the Clerk of Court pursuant to the Bail
         Reform Act, shall be transferred to the prosecuting district.


       IT IS SO ORDERED.

       DATED: September 19, 2019.

                                                     s/ Susan M. Bazis
                                                     U.S. Magistrate Judge
